— Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 25, 1991, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
There is substantial evidence in the record to support the *426conclusion by the Unemployment Insurance Appeal Board that claimant’s late return from lunch, though only by a few minutes, constituted misconduct (see, Matter of Estrada [Levine], 49 AD2d 774). During the approximately 10 months that claimant worked for his employer he was absent from work numerous times. His probationary period was extended and he was warned that any future unexcused absences or latenesses would result in his employment being terminated. Continued lateness after adequate warnings has been held to constitute misconduct which bars receipt of unemployment insurance benefits (see, Matter of Grosso [Levine], 52 AD2d 964; Matter of Asselin [Levine], 50 AD2d 999).
Mahoney, P. J., Mikoll, Yesawich Jr. and Mercure, JJ., concur. Ordered that the decision is affirmed, without costs.